535 S.E.2d 32 (2000)
352 N.C. 664
Glenn I. HODGE, Jr.,
v.
NORTH CAROLINA DEPARTMENT OF TRANSPORTATION and Norris Tolson, Secretary of the North Carolina Department of Transportation.
No. 170A00.
Supreme Court of North Carolina.
October 6, 2000.
*33 Broughton, Wilkins & Sugg, P.A., by Randolph Palmer Sugg, Raleigh, for plaintiff-appellant.
Michael F. Easley, Attorney General, by Robert O. Crawford, III, Special Deputy Attorney General, and Sarah Ann Lannom and Tina A. Krasner, Assistant Attorneys General, for defendant-appellees.
PER CURIAM.
For the reasons stated in the dissenting opinion by Judge Walker, the decision of the Court of Appeals is reversed.
REVERSED.